DETAILED ACTION
This office action is a response to an application filed on 08/11/2020, in which claims 1-20 are pending and ready for examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 17-19 depend on claim “0”. Please change the typo error. For examining purpose, examiner assumed these claims depend on claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over LARSON et al. (hereinafter, “LARSON”; CA 2672027).
In response to claims 1 and 15, 
LARSON teaches a method of delivering a message to a mat processing user, the method comprising: determining a mat processing metric based on a recorded number of mat processings for a user (paragraph 27,floor mats are interpreted as a mats or yoga mats, paragraph 28, a customer is interpreted as a user, paragraph 32, collecting a customer as a set and using computerizing inventory tracking system explicitly teaches as recording, paragraph 40, processing and comparing using a data base is interpreted as recording number of mat processing for a user, paragraph 63, using various algorithm for processing EID is interpreted as using a matric for recording number of mat processing of ra user); 
selecting a communication channel based on data associated with the user (paragraph 35, personalizing a user is interpreted as using a data associated with a user, paragraph 36 and 38, using wireless communication with high frequency or microwave frequency range is interpreted as using a communication channel, paragraph 40, providing updated or modified information to a user is interpreted as using a communication channel based on data associated with a user); dynamically generating a message content based on the mat processing metric (paragraph 40, providing updated or modified information is interpreted as dynamically generating a message based on the mat processing matric);
determine a message delivery time based on the mat processing metric (paragraph 33, identifying a status on various portion of an order is interpreted as determining a delivery time of a mat, communicating to a customer teaches claimed limitation); and 
delivering the determined message content at the determined message delivery time to the user via the selected communication channel (paragraph 33, information is equated to a message, identifying a status on various portion of an order is interpreted as determining a delivery time of a mat, communicating to a customer teaches claimed limitation).
In response to claims 6,13 and 20, 
LARSON teaches wherein dynamically generating the message content is also based on the data associated with the user (paragraph 33, information is equated to a message content, scanning EID for obtaining information is interpreted as dynamically generating the message, using computerized inventory tracking system and comparing it to the intended order is interpreted as using a data associated with a user).
In response to claims 7 and 14, 
LARSON teaches wherein determining a message delivery time is also based on the data associated with the user (paragraph 33, information is equated to a message, computerized inventory tracking system and comparing it to the intended order is also equated to using data associated with a user, identifying a status on various portion of an order is interpreted as determining a delivery time).
In response to claim 8, 
LARSON teaches an apparatus for processing mats, the apparatus comprising: a processor; a network interface operatively coupled to the processor; and a memory device operatively coupled to the processor (paragraph 62, using an ASIC hardware is interpreted as using a network interface with a processor and a memory), 
the memory device storing instructions to cause the processor to (paragraph 62, using a software explicitly teaches using a set of code or written instruction stored in a hardware for performing claimed functionalities): 
determine a mat processing metric based on a recorded number of mat processings for a user; select a communication channel based on first data associated with the user; dynamically generate a message content based on the mat processing metric; determine a message delivery time based on the mat processing metric; and deliver the determined message content at the determined message delivery time to the user via the selected communication channel (these limitation is identical to claim 1, therefore, they are rejected as claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12 and 16-19 are rejected under 35 U.S.C 103 (a) as being unpatentable over LARSON et al. (hereinafter, “LARSON”; CA 2672027) in view of Paganini et al. (hereinafter, “Paganini”; provisional version 62992998, filed on Mar/22/2020). (For citation purpose, examiner has used US PUB 20210291009. Paragraphs 12, 14 and 38 of the provisional version 62992998 teach the same limitations of paragraph 34, 40 and 69). 
In response to claim 2, 9 and 16,
LARSON does not teach explicitly about claim 2, 9 and 16.
Paganini teaches wherein determining the mat processing metric is also based on a number of Yoga session associated with a user (paragraph 34, workout routines is equated to yoga session, paragraph 40, performed exercise routine is equated to using a number of yoga session, various data pertaining to the usage (based on accessories used or exercise used) is interpreted as using a matric, collecting various data pertaining to usage is equated determining).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LARSON to determine the mat processing metric is also based on a number of Yoga session associated with a user as taught by Paganini because it would allow using an intelligent mat procedure in an affordable way. 
In response to claim 3, 10 and 17,
LARSON does not teach explicitly about claim 3, 10 and 17.
Paganini teaches wherein the number of yoga session is entered by the user (paragraph 69, exercise session is equated to yoga session, utilizing by user is interpreted as entering by user). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LARSON for a number of yoga session to be entered by the user as taught by Paganini because it would allow using an intelligent mat procedure in an affordable way. 
In response to claim 4, 11 and 18,
LARSON does not teach explicitly about claim 4, 11 and 18,
Paganini teaches wherein the number of Yoga session is entered by a facilitator of a mat processing device (paragraph 69, exercise session is interpreted as number of yoga session, storage device is equated to a mat processing device, users is interpreted as a facilitator of a mat processing device).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LARSON for a number of Yoga session to be entered by a facilitator of a mat processing device as taught by Paganini because it would allow using an intelligent mat procedure in an affordable way. 
In response to claim 5, 12 and 19,
LARSON does not teach explicitly about claim 5, 12 and 19.
Paganini teaches wherein the number of yoga session is determined by a mat processing device (paragraph 69, storage device is equated to a mat processing device, recording exercise session in order to view subsequent times explicitly teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LARSON for number of yoga session to be determined by a mat processing device as taught by Paganini because it would allow using an intelligent mat procedure in an affordable way. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CA 2672027……………..paragraphs 26-28, 32-33, 35, 40, 44 and 62-63.
20210291009…………..paragraphs 34, 40 and 69.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466           




/DIANE L LO/Primary Examiner, Art Unit 2466